Case: 10-60511 Document: 00511377687 Page: 1 Date Filed: 02/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                       February 10, 2011

                                    No. 10-60511                         Lyle W. Cayce
                                  Summary Calendar                            Clerk



NANCY G. LAWSON,

                                                  Plaintiff–Appellant
v.

SOUTHERN COMPONENTS, INC.,

                                                  Defendant–Appellee.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:08-CV-259


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
          Nancy Lawson (“Lawson”) appeals the district court’s grant of judgment
as a matter of law on her Title VII discrimination claim in favor of her former
employer, Southern Components, Inc. (“Southern”). We AFFIRM.
                          FACTS AND PROCEEDINGS
          Lawson, a white woman, was employed by Southern as a supervisor in the
cutting and sewing department. In July 2007, as directed by her supervisor,


      *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR . R. 47.5.4.
    Case: 10-60511 Document: 00511377687 Page: 2 Date Filed: 02/10/2011




Lawson fired Doris Washington (“Washington”), a black employee whom
Lawson supervised. In response, Washington complained to Southern that
Lawson fired her because she had resisted Lawson’s sexual advances. Southern
suspended Lawson with pay while it conducted an investigation. Southern
concluded that Washington had not been subjected to sexual harassment and
reinstated both Lawson and Washington, transferring Washington to a different
department. Washington then filed a charge of discrimination with the Equal
Employment Opportunity Commission (EEOC) alleging that she was sexually
harassed by Lawson and that Southern retaliated against her by transferring
her to another position.
      Southern subsequently fired Lawson, citing her poor job performance and
management skills.      In February 2008, Lawson filed her own charge of
discrimination with the EEOC, alleging that she was discriminated against on
the basis of her race. After receiving her right to sue letter, Lawson filed this
lawsuit in district court, claiming that she was fired because of her race in
Southern’s effort to improve its defense of Washington’s sexual harassment
lawsuit.
      After discovery was completed, Southern moved for summary judgment,
which the district court denied without addressing the merits. The case
proceeded to trial. At the close of Lawson’s case, Southern moved for judgment
as a matter of law, which the district court denied, indicating that it would
reconsider the motion at the close of all of the evidence. At the end of the trial,
Southern again moved for judgment as a matter of law, and the district court
granted the motion. The district judge held that Lawson had failed to produce
sufficient evidence for a reasonable juror to conclude that Lawson was
terminated because of her race.



                                        2
    Case: 10-60511 Document: 00511377687 Page: 3 Date Filed: 02/10/2011




                          STANDARD OF REVIEW
      “We review de novo a trial court’s resolution of a Rule 50(a) motion for
judgment as a matter of law, viewing all of the evidence ‘in the light and with
all reasonable inferences most favorable to the party opposed to the motion.’”
MGE UPS Sys., Inc. v. GE Consumer Indus., Inc., 622 F.3d 361, 365 (5th Cir.
2010) (quoting Resolution Trust Corp. v. Cramer, 6 F.3d 1102, 1109 (5th Cir.
1993)). A Rule 50(a) motion is properly granted “[i]f the facts and inferences
point so strongly and overwhelmingly in favor of the moving party . . . that
reasonable jurors could not have arrived at a contrary verdict.” Id.
                                 DISCUSSION
      A plaintiff in an employment discrimination case may present either
direct or circumstantial evidence of intentional discrimination. See
Machinchick v. PB Power, Inc., 398 F.3d 345, 350 (5th Cir. 2005). When the
plaintiff presents only circumstantial evidence that her discharge was
motivated by race discrimination, the court applies the McDonnell Douglas
burden-shifting analysis. Id. (citing McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973)). Under that analysis, the plaintiff must first present evidence
establishing the existence of a prima facie case of race discrimination. Id. To
establish a prima facie case of racial discrimination, a plaintiff must prove that:
(1) she is a member of a protected group or class; (2) she was qualified for her
position; (3) she was subjected to an adverse employment action; and (4) she
was replaced by someone outside the protected class, other similarly-situated
employees were treated more favorably, or she was otherwise discharged
because of her race. Bryan v. McKinsey & Co., Inc., 375 F.3d 358, 360 (5th Cir.
2004); Fields v. J.C. Penney Co., 968 F.2d 533, 536 n.2 (5th Cir. 1992). After the
plaintiff establishes a prima facie case, the burden shifts to the employer to



                                        3
    Case: 10-60511 Document: 00511377687 Page: 4 Date Filed: 02/10/2011




show a legitimate, discriminatory reason for the adverse employment action.
McCoy v. City of Shreveport, 492 F.3d 551, 557 (5th Cir. 2007). The employer’s
burden is one of production, not persuasion, and does not involve a credibility
assessment. Id. Once the employer has met this requirement, the burden then
shifts back to the plaintiff to show either: “(1) that the defendant’s reason is not
true, but is instead a pretext for discrimination (pretext alternative); or (2) that
the defendant’s reason, while true, is only one of the reasons for its conduct, and
another   ‘motivating    factor’   is   the   plaintiff’s   protected   characteristic
(mixed-motive[s] alternative).” Rachid v. Jack In The Box, Inc., 376 F.3d 305,
312 (5th Cir. 2004) (quotations and citations omitted) (alteration in original).
      Lawson cannot establish a prima facie case of discrimination. The parties
agree that Lawson is a member of a protected class, was qualified for her
position, and was subject to an adverse employment decision. However,
Southern contends that Lawson cannot meet the fourth element of her prima
facie case because she cannot show that she was replaced by someone outside
the protected class, that other similarly-situated employees were treated more
favorably, or that she was otherwise discharged because of her race. Lawson
does not argue that she was replaced by someone outside her class or treated
less favorably than a similarly-situated employee. Instead, Lawson contends
that she was discharged because of her race.
      Lawson argues that Southern terminated her employment because she
was white in order to appease Washington. In support of this theory, Lawson
argues that Washington constantly complained of racism. Even if the trial
testimony supported Lawson’s theory that Washington complained of racism,
Lawson failed to present evidence connecting Washington’s grievances to her
termination.
      At trial Lawson testified regarding her personal belief that she was fired

                                          4
     Case: 10-60511 Document: 00511377687 Page: 5 Date Filed: 02/10/2011




because of her race. Aside from this testimony, she failed to introduce any
evidence showing that her termination was racially motivated. “An employee’s
subjective belief of discrimination, however genuine, cannot be the basis of
judicial relief.” E.E.O.C. v. La. Office of Comty. Servs., 47 F.3d 1438, 1448 (5th
Cir. 1995); see also Grizzle v. Travelers Health Network, Inc., 14 F.3d 261, 268
(5th Cir. 1994) (holding that an employee’s “self serving generalized testimony
stating a subjective belief that discrimination occurred . . . is simply insufficient
to   support   a   jury   verdict    in   plaintiff’s   favor”).   Lawson’s   personal
opinion—entirely unsupported by other evidence—that Southern fired her
because she was white does not raise an inference of discrimination. Lawson
cannot establish a prima facie case of discrimination.
                                    CONCLUSION
       Because reasonable jurors could not have arrived at a verdict in Lawson’s
favor, the trial court’s grant of judgment as a matter of law to Southern is
AFFIRMED.




                                           5